Exhibit 10.1


SECOND AMENDED AND RESTATED


REVOLVING CREDIT LOAN AGREEMENT


DATED AS OF SEPTEMBER 19, 2005


AMONG


AMERICAN HEALTHWAYS, INC.


AS BORROWER


THE LENDERS FROM TIME TO TIME PARTY HERETO


AND


SUNTRUST BANK


AS ADMINISTRATIVE AGENT


AND


REGIONS BANK


AND


BANK OF AMERICA, N.A.


AS CO-DOCUMENTATION AGENTS


AND


NATIONAL CITY BANK


AND


US BANK, N.A.


AS CO-SYNDICATION AGENTS

--------------------------------------------------------------------------------


SUNTRUST ROBINSON HUMPHREY


A DIVISION OF SUNTRUST CAPITAL MARKETS, INC.


AS LEAD ARRANGER

--------------------------------------------------------------------------------



TABLE OF CONTENTS Page ARTICLE I   DEFINITIONS; CONSTRUCTION   1  
         Section 1.1  Definitions  1            Section 1.2  Classifications of
Loans and Borrowings  20            Section 1.3  Accounting Terms and
Determination  20            Section 1.4  Terms Generally  21   ARTICLE II 
AMOUNT AND TERMS OF THE COMMITMENTS  21            Section 2.1  General
Description of Facilities  21            Section 2.2  Revolving Loans  21  
         Section 2.3  Procedure for Revolving Borrowings  21            Section
2.4  Swingline Commitment  22            Section 2.5  Procedure for Swingline
Borrowing; Etc  22            Section 2.6  Intentionally Omitted  24  
         Section 2.7  Intentionally Omitted  24            Section 2.8  Funding
of Borrowings  24            Section 2.9  Interest Elections  25  
         Section 2.10  Optional Reduction and Termination of Commitments  26  
         Section 2.11  Repayment of Loans  26            Section 2.12  Evidence
of Indebtedness  26            Section 2.13  Optional and Mandatory Prepayments 
27            Section 2.14  Interest on Loans  27            Section 2.15  Fees 
28            Section 2.16  Computation of Interest and Fees  29  
         Section 2.17  Inability to Determine Interest Rates  30  
         Section 2.18  Illegality  30            Section 2.19  Increased Costs 
31            Section 2.20  Funding Indemnity  32            Section 2.21 
Taxes  32            Section 2.22  Payments Generally; Pro Rata Treatment;
Sharing of Set-offs  34            Section 2.23  Mitigation of Obligations  35  
         Section 2.24  Letters of Credit  35            Section 2.25  Increase
of Revolving Commitments; Additional Lenders  40   ARTICLE III  CONDITIONS
PRECEDENT TO LOANS AND LETTERS OF CREDIT  42            Section 3.1  Conditions
To Effectiveness  42            Section 3.2  Each Credit Event  43  
         Section 3.3  Delivery of Documents  43   ARTICLE IV  REPRESENTATIONS
AND WARRANTIES  44            Section 4.1  Existence; Power  44  
         Section 4.2  Organizational Power; Authorization  44            Section
4.3  Governmental Approvals; No Conflicts  44            Section 4.4  Financial
Statements  44            Section 4.5  Litigation and Environmental Matters  45
           Section 4.6  Compliance with Laws and Agreements  45  
         Section 4.7  Investment Company Act, Etc  45            Section 4.8 
Taxes  45            Section 4.9  Margin Regulations  46            Section
4.10  ERISA  46            Section 4.11  Ownership of Property  46  
         Section 4.12  Disclosure  46            Section 4.13  Labor Relations 
47            Section 4.14  Subsidiaries  47   ARTICLE V  AFFIRMATIVE COVENANTS 
47            Section 5.1  Financial Statements and Other Information  47  
         Section 5.2  Notices of Material Events  48            Section 5.3 
Existence; Conduct of Business  49            Section 5.4  Compliance with Laws,
Etc  49            Section 5.5  Payment of Obligations  49            Section
5.6  Books and Records  49            Section 5.7  Visitation, Inspection, Etc 
49            Section 5.8  Maintenance of Properties; Insurance  50  
         Section 5.9  Use of Proceeds and Letters of Credit  50  
         Section 5.10  Additional Subsidiaries  50            Section 5.11 
Additional Assets  50   ARTICLE VI  FINANCIAL COVENANTS  51            Section
6.1  Ratio of Consolidated Total Funded Debt to Consolidated EBITDA  51  
         Section 6.2  Fixed Charge Coverage Ratio  51            Section 6.3 
Consolidated Net Worth  51   ARTICLE VII  NEGATIVE COVENANTS  51  
         Section 7.1  Indebtedness  51            Section 7.2  Negative Pledge 
52            Section 7.3  Fundamental Changes  53            Section 7.4 
Investments, Loans, Etc  54            Section 7.5  Restricted Payments  55  
         Section 7.6  Sale of Assets  55            Section 7.7  Transactions
with Affiliates  56            Section 7.8  Restrictive Agreements  56  
         Section 7.9  Sale and Leaseback Transactions  56            Section
7.10  Hedging Agreements  57            Section 7.11  Status of Incorporation
and Formation  57            Section 7.12  Accounting Changes  57  
         Section 7.13  Permitted Subordinated Debt  57   ARTICLE VIII  EVENTS OF
DEFAULT  57            Section 8.1  Events of Default  57   ARTICLE IX  THE
ADMINISTRATIVE AGENT  60            Section 9.1  Appointment of Administrative
Agent  60            Section 9.2  Nature of Duties of Administrative Agent  61  
         Section 9.3  Lack of Reliance on the Administrative Agent  61  
         Section 9.4  Certain Rights of the Administrative Agent  61  
         Section 9.5  Reliance by Administrative Agent  62            Section
9.6  The Administrative Agent in its Individual Capacity  62            Section
9.7  Successor Administrative Agent  62   ARTICLE X  MISCELLANEOUS  63  
         Section 10.1  Notices  63            Section 10.2  Waiver; Amendments 
64            Section 10.3  Expenses; Indemnification  65            Section
10.4  Successors and Assigns  67            Section 10.5  Governing Law;
Jurisdiction; Consent to Service of Process  69            Section 10.6  WAIVER
OF JURY TRIAL  70            Section 10.7  Right of Setoff  70  
         Section 10.8  Counterparts; Integration  71            Section 10.9 
Survival  71            Section 10.10  Severability  71            Section
10.11  Confidentiality  71            Section 10.12  Interest and Loan Charges
Not to Exceed Maximum Amounts Allowed by Law  72            Section 10.13  U.S.
Patriot Act Notification  72            Section 10.14  Prior Facility  73  

--------------------------------------------------------------------------------

Schedules                    Schedule I  -  Applicable Margin and Applicable
Percentage           Schedule 2.24  -  Existing Letters of Credit 
         Schedule 4.5(a)  -  Litigation           Schedule 4.14  - 
Subsidiaries           Schedule 7.1  -  Outstanding Indebtedness 
         Schedule 7.2  -  Existing Liens           Schedule 7.4  -  Existing
Investments  Exhibits           Exhibit A  -  Revolving Credit Note 
         Exhibit B  -  Swingline Note           Exhibit C  -  Form of Assignment
and Acceptance           Exhibit D  -  Form of Subsidiary Guarantee Agreement 
         Exhibit E  -  Form of Indemnity, Subrogation and Contribution
Agreement                                                         Exhibit 2.3 
-  Notice of Revolving Borrowing           Exhibit 2.5  -  Notice of Swingline
Borrowing           Exhibit 2.9  -  Form of Continuation/Conversion 
         Exhibit 3.1(b)(v)  -  Form of Officer's Certificate           Exhibit
3.1(b)(viii)  -  Form of Responsible Officer's Certificate 

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT

        THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT (this
“Agreement”) is made and entered into as of September 19, 2005, by and among
AMERICAN HEALTHWAYS, INC., a Delaware corporation (the “Borrower”), SUNTRUST
BANK, NATIONAL CITY BANK OF KENTUCKY, US BANK, N.A., REGIONS BANK (successor by
merger to Union Planters Bank, N.A.), BANK OF AMERICA, N.A., FIFTH THIRD BANK,
N.A., FIRST TENNESSEE BANK NATIONAL ASSOCIATION, PNC BANK NATIONAL ASSOCIATION,
THE BANK OF NASHVILLE and the several other banks and financial institutions
from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:

        WHEREAS, the Borrower has requested that the Lenders establish a
$250,000,000 revolving credit facility with a swingline facility of $10,000,000
and a letter of credit sub-facility for an aggregate stated amount equal to
$75,000,000, together with a incremental accordion facility for an additional
$50,000,000 for the Borrower;

        WHEREAS, the Borrower, SunTrust Bank, as Administrative Agent, and the
Lenders as defined therein (the “Prior Lenders”) previously entered into that
certain First Amended and Restated Revolving Credit Loan Agreement dated October
29, 2004 (the “Prior Facility”) which established a $150,000,000 revolving
credit facility;

        WHEREAS, subject to the terms and conditions of this Agreement, the
Borrower, the Administrative Agent, and the Lenders severally, to the extent of
their respective Commitments as defined herein, are willing to amend and restate
the Prior Facility as set forth herein, and establish the requested revolving
credit facility, swingline facility and letter of credit facility as a
replacement of the Prior Facility;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders and the Administrative
Agent agree that the Prior Facility is amended, restated and replaced in its
entirety as follows:


ARTICLE I


DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

        “Acquisition” shall mean (a) any Investment by the Borrower or any of
its Subsidiaries in any other Person pursuant to which such Person shall become
a Subsidiary of the Borrower or any of its Subsidiaries or shall be merged with
the Borrower or any of its Subsidiaries or (b) any acquisition by the Borrower
or any of its Subsidiaries of the assets of any Person (other than a Subsidiary
of the Borrower) that constitute all or substantially all of the assets of such
Person or comprise a business unit of such Person.

        “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage, to the extent Eurodollar reserves are maintained.

        “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.

        “Administrative Questionnaire” shall mean, with respect to each Lender,
an administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

        “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.

        “Aggregate Revolving Commitments” shall mean the sum of the Revolving
Commitments of all Lenders at any time outstanding. On the Closing Date, the
Aggregate Revolving Commitments equal $250,000,000.

        “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.

        “Applicable Margin” shall mean with respect to all Loans outstanding on
any date, the Base Rate Margin or the Eurodollar Margin, as applicable, equal to
a percentage per annum determined by reference to the applicable ratio of
Consolidated Total Funded Debt to Consolidated EBITDA in effect on such date
(for the four fiscal quarter period then most recently ended) as set forth on
Schedule I attached hereto; provided, that a change in the Eurodollar Margin or
Base Rate Margin resulting from a change in the ratio of Consolidated Total
Funded Debt to Consolidated EBITDA shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by Section
5.1(a) or (b), as applicable, and the compliance certificate required by Section
5.1(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such certificate, the Eurodollar Margin
and Base Rate Margin shall be at Level V until such time as such financial
statements and certificate are delivered, at which time the Eurodollar Margin
and Base Rate Margin shall be determined as provided above. Notwithstanding the
foregoing, the Eurodollar Margin and Base Rate Margin from the Closing Date
until the first financial statement and compliance certificate is delivered,
shall be at Level I.

        “Applicable Percentage” shall mean, with respect to the commitment fee
or the letter of credit fee, as the case may be, as of any date, the percentage
per annum determined by reference to the applicable ratio of Consolidated Total
Funded Debt to Consolidated EBITDA in effect on such date (for the four fiscal
quarter period then most recently ended) as set forth on Schedule I attached
hereto; provided, that a change in the Applicable Percentage resulting from a
change in the ratio of Consolidated Total Funded Debt to Consolidated EBITDA
shall be effective on the second Business Day after which the Borrower delivers
the financial statements required by Section 5.1(a) or (b), as applicable, and
the compliance certificate required by Section 5.1 (c); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such certificate, the Applicable Percentage shall be at Level V
until such time as such financial statements and certificate are delivered, at
which time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for both the commitment
fee and the letter of credit fee from the Closing Date until the first financial
statement and compliance certificate is delivered, shall be at Level I.

        “Asset Sale” shall mean any Disposition or series of related
Dispositions of any asset(s) of the Borrower or any of its Subsidiaries,
excluding any such Disposition permitted by Section 7.6.

        “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b) herein) and accepted by the
Administrative Agent, in the form of Exhibit C attached hereto or any other form
approved by the Administrative Agent.

        “Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.

        “Base Rate” when used in reference to any Loan or Borrowing shall mean
the higher of (i) the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time, and (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), and refers to whether such Loan or Loans
comprising such Borrowing bears interest at a rate determined by reference to
the Base Rate. The Administrative Agent’s prime lending rate is a reference rate
and does not necessarily represent the lowest or best rate charged to customers.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

        “Base Rate Margin” shall mean the Applicable Margin for Base Rate Loans.

        “Borrower” shall have the meaning in the introductory paragraph hereof.

        “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

        “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia or Nashville, Tennessee
are authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

        “Capital Expenditures” shall mean for any period, without duplication,
(a) the additions to property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Borrower and its Subsidiaries during such period.

        “Capital Lease Obligations” of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 35% or more of the outstanding shares of the voting stock of the
Borrower; or (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(i) nominated by the current board of directors or (ii) appointed by directors
so nominated.

        “Change in Law” shall mean (i) the adoption of any applicable law, rule
or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.19(b), by such Lender’s or the
Issuing Bank’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

        “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.

        “Closing Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and Section 3.2 have been satisfied or waived in accordance
with Section 10.2.

        “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.

        “Commitment” shall mean a Revolving Commitment or a Swingline Commitment
or any combination thereof (as the context shall permit or require).

        “Commitment Termination Date” shall mean the earliest of (i) September
19, 2010, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.10 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

        “Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, (i) Consolidated Interest Expense, (ii) income tax
expense, (iii) depreciation and amortization and (iv) all other non-cash charges
(including non-cash expenses related to equity based compensation), determined
on a consolidated basis in accordance with GAAP in each case for such period.
EBITDA shall include the pro forma EBITDA of any Acquisition annualized from the
date of acquisition for a period not to exceed four fiscal quarters so long as
the calculation thereof is done in a manner reasonably calculated to comply with
GAAP and such calculation is detailed in the supporting calculations to a
covenant compliance certificate as detailed and measured to the Administrative
Agent’s reasonable satisfaction.

        “Consolidated Fixed Charges” shall mean, for the Borrower and its
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense paid in cash for such period, (b) scheduled principal payments
made on Consolidated Total Debt during such period and (c) Restricted Payments
paid during such period.

        “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period).

        “Consolidated Net Income” shall mean, for any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets and (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any income attributable to any minority
interest in a Subsidiary held by a Person other than the Borrower or a
Subsidiary and (v) any income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.

        “Consolidated Net Worth” shall mean, as of any date, (i) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries, minus (ii) the sum
of (x) the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP and (y) the amount of any write-up in the book value of
any assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP.

        “Consolidated Total Debt” shall mean, as of any date of determination,
all Indebtedness of the Borrower and its Subsidiaries that would be reflected on
a consolidated balance sheet of the Borrower prepared in accordance with GAAP as
of such date.

        “Consolidated Total Funded Debt” shall mean at any time, all then
currently outstanding obligations, liabilities and indebtedness of Borrower and
its Subsidiaries on a consolidated basis of the types as described in the
definition of Indebtedness herein (other than as described in subsections (vi),
(vii) and (xi) of such definition), including but not limited to all Loans and
Letters of Credit.

        “Control” shall mean the power, directly or indirectly, either to (i)
vote 50% or more of securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

        “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

        “Default Interest” shall have the meaning set forth in Section 2.14(c).

        “Disposition” shall mean any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition of property, and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

        “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.

        “Domestic Subsidiary” shall mean any Subsidiary that is organized under
the laws of the United States of America, any state thereof or the District of
Columbia.

        “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.

        “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any successor statute.

        “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

        “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

        “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.

        “Eurodollar Rate Margin” shall mean the Applicable Margin for Eurodollar
Loans.

        “Eurodollar Reserve Percentage” shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next 1/100th of 1%) in effect on any day to which the Administrative Agent
is subject with respect to the Adjusted LIBO Rate pursuant to regulations issued
by the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
such reserve percentage.

        “Event of Default” shall have the meaning provided in Article VIII.

        “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income, excise or
franchise taxes imposed on (or measured by) its net income or assets by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located, or by any
other jurisdiction, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.23(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.21(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.21(a).

        “Existing Letters of Credit” shall mean collectively those outstanding
letters of credit issued by SunTrust Bank for the account of Borrower or its
Subsidiaries under the Prior Facility as set forth in Schedule 2.24. Such
letters of credit shall be deemed issued under Section 2.24 as of the Closing
Date.

        “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

        “Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period less the actual amount paid by the Borrower and its
Subsidiaries in cash during such period on account of Capital Expenditures (but
excluding any Growth Capital Expenditures, which are not to be deducted in
determining the Fixed Charge Coverage Ratio) and income taxes to (b)
Consolidated Fixed Charges for such period.

        “Foreign Lender” shall mean any Lender that is organized under the laws
of a jurisdiction other than that of the Borrower. For purposes of this
definition, the United States of America or any State thereof or the District of
Columbia shall constitute one jurisdiction.

        “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America, any state
thereof or the District of Columbia.

        “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3.

        “Governmental Authority” shall mean the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        “Growth Capital Expenditures” means any Capital Expenditures by the
Borrower or any of its Subsidiaries that are incurred in connection with: (a)
the acquisition, purchase, construction or equipping of additional call centers,
or (b) the addition or expansion of calling capacity.

        “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
Guarantee is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Hedging Agreements” shall mean (a) an agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap, bond option, interest rate option, foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option or
any other similar agreement (including any option to enter into any of the
foregoing); (b) any combination of the foregoing; or (c) a master agreement for
any of the foregoing together with all supplements.

        “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided, that for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above and (xi)
below, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities of such Person, and (xi) obligations
under any Hedging Agreements. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that applicable law or
the terms of such Indebtedness provide that such Person is not liable therefor.

        “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

        “Indemnity and Contribution Agreement” shall mean the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E,
among the Borrower, the Subsidiary Loan Parties and the Administrative Agent.

        “Information Memorandum” shall mean the Confidential Information
Memorandum dated August, 2005 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

        “Interest Period” shall mean with respect to any Eurodollar Borrowing, a
period of one, two, three or six months, as the Borrower may request (and the
Swingline Lender may agree in accordance with Section 2.5 for a Swingline Loan);
provided, that:

    (i)        the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day following the day on which
the next preceding Interest Period expires;


    (ii)        if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless, in the case of a Eurodollar Borrowing, such Business Day
falls in another calendar month, in which case such Interest Period would end on
the next preceding Business Day;


    (iii)        any Interest Period in respect of a Eurodollar Borrowing which
begins on the last Business Day of a calendar month or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period shall end on the last Business Day of such calendar month; and


    (iv)        no Interest Period may extend beyond the Commitment Termination
Date.


        “Issuing Bank” shall mean SunTrust Bank in its capacity as an issuer of
Letters of Credit pursuant to Section 2.24.

        “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrower for the issuance of Letters of
Credit in an aggregate face amount not to exceed $75,000,000.

        “LC Disbursement” shall mean a payment made by the Issuing Bank pursuant
to a Letter of Credit.

        “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.

        “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

        “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.

        “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.24 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

        “LIBOR” shall mean, for any applicable Interest Period with respect to
any Eurodollar Loan, the rate per annum for deposits in Dollars for a period
equal to such Interest Period appearing on the display designated as Page 3750
on the Dow Jones Markets Service (or such other page on that service or such
other service designated by the British Banker’s Association for the display of
such Association’s Interest Settlement Rates for Dollar deposits) as of
11:00 a.m. (London, England time) on the day that is two Business Days prior to
the first day of the Interest Period, or if such Page 3750 is unavailable for
any reason at such time, the corresponding rate which appears on the Reuters
Screen ISDA Page as of such date and such time; provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a. m. for delivery on the first day
of such Interest Period, for the number of days comprised therein and in an
amount comparable to the amount of the Eurodollar Loan of the Administrative
Agent.

        “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

        “Loan Documents” shall mean, collectively, this Agreement, the Notes,
the LC Documents, all Notices of Borrowing, the Subsidiary Guarantee Agreements,
the Indemnity and Contribution Agreement, the Security Documents and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

        “Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

        “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.

        “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform any of their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

        “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $5,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

        “Moody’s” shall mean Moody’s Investors Service, Inc.

        “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.

        “Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or
any Recovery Event, the proceeds thereof in the form of cash and cash
equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of reasonable and customary attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other reasonable and customary
fees and expenses, in each case, to the extent actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of Indebtedness, the cash proceeds and any non-cash consideration
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value (as determined by the Administrative Agent) in the case of other
non-cash consideration) received from such issuance or incurrence, net of
reasonable and customary attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other reasonable and customary
fees and expenses, in each case, to the extent actually incurred in connection
therewith.

        “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.

        “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.

        “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.9(b) hereof.

        “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

        “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.5.

        “Obligations” shall mean all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement, any Loan Documents or
any Hedging Agreement with a Lender (entered into in connection with interest
rate risks with respect to this Agreement), including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender (including the Swingline Lender) incurred pursuant to this
Agreement, any Loan Documents or such Hedging Agreements referred to in this
definition), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof.

        “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions which do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction or (iv) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheet of such Person.

        “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise (which do not constitute Excluded Taxes)
or property taxes (which do not constitute Excluded Taxes), charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

        “Participant” shall have the meaning set forth in Section 10.4(c).

        “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, 25th Floor, Atlanta, Georgia 30308, or such
other location as to which the Administrative Agent shall have given written
notice to the Borrower and the other Lenders.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.

      “Permitted Encumbrances” shall mean:

    (i)        Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


    (ii)        statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law created in
the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


    (iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


    (iv)        deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


    (v)        judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;


    (vi)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;


    (vii)        Capital Lease Obligations to the extent permitted hereunder;


    (viii)        Liens securing purchase money indebtedness to the extent
permitted pursuant to Section 7.1 hereunder;


    (x)        Liens created by the Security Documents or otherwise provided for
in this Agreement for the benefit of the Lenders;


    (xi)        any Lien in favor of the United States of America or any
department or agency thereof, in favor of any state government or political
subdivision thereof, or in favor of a prime contractor under a government
contract of the United States, or of any political subdivision thereof, and in
each case, resulting from acceptance of partial progress, advance or other
payments in the ordinary course of business under government contracts of the
United States, or of any state government or political subdivision thereof, or
subcontracts thereunder; and


    (xii)        statutory Liens arising under ERISA created in the ordinary
course of business for amounts not yet due and as to which adequate reserves
have been established in accordance with GAAP.


      “Permitted Investments” shall mean:

    (i)        direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;


    (ii)        commercial paper having a rating of at least A-1 by S&P and P-1
by Moody’s, at the time of acquisition thereof, and in either case maturing
within one year from the date of acquisition thereof;


    (iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


    (iv)        fully collateralized repurchase agreements with a term of not
more than 90 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above;


    (v)        mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.


    (vi)        investments in obligations the return with respect to which is
excludable from gross income under Section 103 of the Code, having a maturity of
not more than one year or providing the holder the right to put such obligations
for purchase at par upon not more than twenty-eight (28) days’ notice, and which
are rated at least P-1 by S&P or Vmig 1 by Moody’s;


    (vii)        investments in taxable money market funds all of whose assets
consist of securities have a rating of at least A-1 by S&P and P-1 by Moody’s
and investments in tax free money market funds all of whose assets consist of
securities of the types described in the foregoing clause (vi) above;


    (viii)        investments, redeemable upon not more than seven (7) days’
notice, in money market preferred municipal bond funds that are rated at least A
by S&P or A by Moody’s;


    (ix)        obligations of domestic corporations with a term of not more
than one year, with a long term debt rating of no less than A by S&P and A by
Moody’s; and


    (x)        investments in money market funds that either (a) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940 or
(b) both (A) provide for daily liquidity and (B) have the highest rating by at
least one nationally recognized rating agency.


        “Permitted Subordinated Debt” shall mean any Indebtedness of the
Borrower or any Domestic Subsidiary (i) that is expressly subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent, (ii)
that matures by its terms no earlier than six months after the Commitment
Termination Date then in effect with no scheduled principal payments permitted
prior to such maturity, and (iii) that is evidenced by an indenture or other
similar agreement that is in a form reasonably satisfactory to the
Administrative Agent.

        “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

        “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

        “Pro Forma Basis” means, for purposes of calculating compliance with
respect to a proposed Acquisition, that such transaction shall be deemed to have
occurred as of the first day of the four fiscal-quarter period ending as of the
most recent fiscal quarter end preceding the date of such transaction. For
purposes of any such calculation in respect of any Acquisition as referred to in
Section 7.4(g), (a) any Indebtedness incurred or assumed in connection with such
transaction which is not retired in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination, (b) income statement
items (whether positive or negative) and capital expenditures attributable to
the Person or property acquired shall be included beginning as of the first day
of the applicable period and (c) pro forma adjustments may be included to the
extent that such adjustments are calculated in a manner not inconsistent with
GAAP and would give effect to events that are (i) directly attributable to such
transaction and (ii) expected to have a continuing impact on the Borrower.

        “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent in connection with
any Acquisition as referred to in Section 7.4(g), and containing a reasonably
detailed calculation of compliance with the ratio requirement of Section 7.4(g),
upon giving effect to the applicable transaction on a Pro Forma Basis, as of the
most recent fiscal quarter end preceding the date of the applicable transaction.

        “Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be the sum of such Lender’s Revolving
Commitment at such time and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments at such time; or if the Revolving Commitments
have been terminated or expired or if the Loans have been declared to be due and
payable, a percentage, the numerator of which shall be such Lender’s Revolving
Credit Exposure, and the denominator of which shall be the sum of the aggregate
Revolving Credit Exposure of all Lenders.

        “Recovery Event” shall mean any settlement of or payment in respect of
any property or casualty insurance claim or any eminent domain proceeding
relating to any asset of the Borrower or any of its Subsidiaries.

        “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

        “Reinvestment Deferred Amount” shall mean, with respect to any
Reinvestment Event, the aggregate Net Cash Proceeds received by the Borrower or
any Subsidiary in connection therewith that are not immediately applied to
prepay Loans or reduce the Revolving Commitments pursuant to Section 2.13 as a
result of the delivery of a Reinvestment Notice.

        “Reinvestment Event” shall mean any Asset Sale or Recovery Event in
respect of which the Borrower has delivered a Reinvestment Notice.

        “Reinvestment Notice” shall mean a written notice executed by a
Responsible Officer of the Borrower stating that no Event of Default has
occurred and is continuing and that the Borrower (directly, or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire replacement
assets useful in the business of the Borrower and its Subsidiaries.

        “Reinvestment Prepayment Amount” shall mean, with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amounts expended prior to the relevant Reinvestment Prepayment Date to acquire
assets useful in the business of the Borrower and its Subsidiaries.

        “Reinvestment Prepayment Date” shall mean, with respect to any
Reinvestment Event, the earlier of (a) the date occurring three hundred and
sixty-five (365) days after such Reinvestment Event, and (b) the date on which
the Borrower shall have determined not to acquire assets useful in the business
of the Borrower and its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

        “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees and agents
of such Person and such Person’s Affiliates.

        “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

        “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Credit Exposure at such time, or if
the Lenders have no Revolving Credit Exposure outstanding, then Lenders holding
more than 50% of the Aggregate Revolving Commitments.

        “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
controller or an executive vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the president, the chief executive officer, the chief
financial officer or the controller of the Borrower.

        “Restricted Payment” shall have the meaning set forth in Section 7.5.

        “Restricted Subsidiaries” shall mean American Healthways Management,
Inc., a Delaware corporation and Axonal Information Solutions, Inc., a Delaware
corporation, unless and until such time as any such entity shall become a
Subsidiary Loan Party under Section 5.10.

        “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on the
signature pages to this Agreement, or in the case of a Person becoming a Lender
after the Closing Date, the amount of the assigned “Revolving Commitment” as
provided in the Assignment and Acceptance Agreement executed by such Person as
an assignee, as the same may be changed pursuant to terms hereof.

        “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, such Lender’s LC Exposure and such Lender’s Swingline Exposure.

        “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

        “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

        “S&P” shall mean Standard & Poor’s Rating Service, a division of The
McGraw-Hill Companies, Inc.

        “Security Documents” shall mean the Assignment and Security Agreements
executed by the Borrower and all other Loan Parties and the Administrative Agent
dated as of the date hereof, as amended or restated from time to time, and all
financing statements filed in connection with such Assignment and Security
Agreements.

        “Subordinated Debt Documents” shall mean any indenture, agreement or
similar instrument governing any Permitted Subordinated Debt.

        “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of the applicable date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (ii) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower. Notwithstanding the foregoing, the term
“Subsidiary” shall exclude any Restricted Subsidiary.

        “Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee
Agreement, substantially in the form of Exhibit D, made by the Subsidiary Loan
Parties in favor of the Administrative Agent for the benefit of the Lenders.

        “Subsidiary Loan Party” shall mean any presently existing or hereafter
created Subsidiary of Borrower, other than a Restricted Subsidiary or a Foreign
Subsidiary.

        “Swingline Commitment” shall mean the commitment of the Swingline Lender
to make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.

        “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.5, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.

        “Swingline Lender” shall mean SunTrust Bank.

        “Swingline Loan” shall mean a loan made to the Borrower by the Swingline
Lender under the Swingline Commitment.

        “Swingline Note” shall mean the promissory note of the Borrower payable
to the order of the Swingline Lender in the principal amount of the Swingline
Commitment, in substantially the form of Exhibit B.

        “Swingline Rate” shall mean the Base Rate, or such other interest rate
(and with respect to a Swingline Loan that is a Eurodollar Loan, for any
Interest Period) as may be mutually agreed between the Swingline Lender and the
Borrower.

        “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority in respect of the execution, delivery, or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document or any payment to the
Administrative Agent, the Lenders, or the Issuing Bank hereunder or thereunder.

        “Type”, when used in reference to a Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

        “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. ” Revolving
Eurodollar Borrowing”).

Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a); provided, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VI to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

Section 1.4 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (v) all references to a specific
time shall be construed to refer to Central Daylight time or Central Standard
time, as applicable, unless specifically indicated otherwise.


ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1 General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which the Lenders severally
agree (to the extent of each Lender’s Pro Rata Share up to such Lender’s
Revolving Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.24, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, and (iv) each Lender agrees to
purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Obligations exceed at any time the Aggregate
Revolving Commitments from time to time in effect.

Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the sum of the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

Section 2.3 Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of each Base Rate Borrowing and (y)
prior to 11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day), (iii) the Type of
such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period). Each
Revolving Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request. The aggregate principal amount of each
Revolving Eurodollar Borrowing shall be not less than $2,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Revolving
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Revolving Base Rate Loans made pursuant to Section 2.5
or Section 2.24(d) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
nine. Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4 Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time not to exceed the lesser of (i) the Swingline
Commitment then in effect and (ii) the difference between the Aggregate
Revolving Commitments and the sum of the aggregate Revolving Credit Exposures of
all Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

Section 2.5 Procedure for Swingline Borrowing; Etc.

(a) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
(“Notice of Swingline Borrowing”) prior to 10:00 a.m. on the requested date of
each Swingline Borrowing, unless such Swingline Borrowing is a Eurodollar Loan
and in such case the request shall be three Business Days prior to such
Eurodollar Borrowing. Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of such Swingline Loan (which shall be a Business Day) and the applicable
Interest Period if it is a Eurodollar Loan and (iii) the account of the Borrower
to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender, of each Notice
of Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base
Rate or any other interest rate as agreed between the Borrower and the Swingline
Lender and, if a Eurodollar Loan, shall have an Interest Period (subject to the
definition thereof) as agreed between the Borrower and the Swingline Lender. The
aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrower. The Swingline Lender will make the
proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan. The Administrative Agent will notify the
Lenders on a quarterly basis if any Swingline Loans occurred during such
quarter.


(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Revolving Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.8, which will be used solely for the repayment of such Swingline
Loan.


(c) If for any reason a Revolving Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Revolving Base Rate Borrowing should have occurred. On the date of such
required purchase, each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender. If such Swingline Loan bears interest at a
rate other than the Base Rate, such Swingline Loan shall automatically become a
Base Rate Loan on the effective date of any such participation and interest
shall become payable on demand.


(d) Each Lender’s obligation to make a Revolving Base Rate Loan pursuant to
Section 2.5(b) or to purchase the participating interests pursuant to Section
2.5(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof at the
Federal Funds Rate. Until such time as such Lender makes its required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of the unpaid participation for all purposes of the Loan
Documents. In addition, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans and any other amounts due
to it hereunder, to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.


Section 2.6 Intentionally Omitted.

Section 2.7 Intentionally Omitted.

Section 2.8 Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.5. The Administrative
Agent will give each Lender reasonable notice of Borrower’s Notice of Revolving
Borrowing and will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.


(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is participating that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate for up
to two (2) days and thereafter at the rate specified for such Borrowing. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.


(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.


Section 2.9 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. Swingline Borrowings may
not be converted or continued.


(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing (a “Notice of Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to 10:00
a.m. one (1) Business Day prior to the requested date of a conversion into a
Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to
a continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.


(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.


(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


Section 2.10 Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments and the Swingline
Commitment shall terminate on the Commitment Termination Date.


(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.10 shall be in an amount of at least
$2,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the outstanding Revolving Credit Exposures of all Lenders.


Section 2.11 Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Commitment
Termination Date.


(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the Interest Period applicable to such Borrowing, if any, and (ii) the
Commitment Termination Date.


Section 2.12 Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.9, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.9, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of the Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans (both principal and unpaid accrued interest) of such Lender
in accordance with the terms of this Agreement.


(b) The Borrower will execute and deliver to each Lender a Revolving Credit Note
and, in the case of the Swingline Lender only, a Swingline Note, payable to the
order of such Lender.


Section 2.13 Optional and Mandatory Prepayments.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m. on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.14(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.20. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.5. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.


(b)

If on any date the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds in excess of $5,000,000 in any fiscal year from any Asset Sale or
Recovery Event then, unless a Reinvestment Notice shall have been delivered
previously to the Administrative Agent in respect thereof, such Net Cash
Proceeds shall immediately be applied to the prepayment of Loans and the
reduction of the Revolving Commitments; provided, that on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied to the prepayment of
Loans and the reduction of the Revolving Commitments.



SECTION 2.14 INTEREST ON LOANS.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time plus, in each case, the Base Rate Margin in effect from
time to time and on each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan, plus, in each case, the
Eurodollar Margin in effect from time to time.


(b) The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate.


(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.


(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months or 90 days, respectively, on each day which occurs every
three months or 90 days, as the case may be, after the initial date of such
Interest Period, and on the Commitment Termination Date. Interest on each
Swingline Loan shall be payable on the maturity of such Loan, which shall be the
last day of the Interest Period applicable thereto, and on the Swingline
Termination Date. Interest on any Loan which is converted into a Loan of another
Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.


(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be presumed correct for all purposes, absent manifest error.


Section 2.15 Fees.

(a) Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent for its own account, fees in the amounts and at the times previously
agreed upon the Borrower and the Administrative Agent.


(b) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage (on an annualized basis but determined daily in accordance
with Schedule I) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period; provided, that if such Lender continues
to have any Revolving Credit Exposure after the Commitment Termination Date,
then the commitment fee shall continue to accrue on the amount of such Lender’s
unused Revolving Commitment from and after the Commitment Termination Date to
the date that all of such Lender’s Revolving Credit Exposure has been paid in
full. Accrued commitment fees shall be payable in arrears on the last day of
each March, June, September and December of each year and on the Commitment
Termination Date, commencing on the first such date after the Closing Date;
provided further, that any commitment fees accruing after the Commitment
Termination Date shall be payable on demand. For purposes of computing
commitment fees with respect to the Revolving Commitments, the Revolving
Commitment of each Lender shall be deemed used to the extent of the outstanding
Revolving Loans and LC Exposure of such Lender, however Swingline Loans shall
not be deemed usage of Revolving Commitments. The Commitment Fee shall initially
be at Level I.


(c) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent, for the account of each Lender, a letter of credit fee with respect to
its participation in each Letter of Credit, which shall accrue at the Applicable
Percentage (on an annualized basis but determined daily in accordance with
Schedule I) then in effect on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter expires or is drawn in full (including without
limitation any LC Exposure that remains outstanding after the Commitment
Termination Date) and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably canceled, whichever is later), as well
as the Issuing Bank’s standard fees with respect to issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.


(d) Payments. Accrued fees under subsection (b) and (c)(i) of this Section shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on September 30, 2005 and on the Commitment Termination
Date (and if later, the date the Loans and LC Exposure shall be repaid in their
entirety). Fees under subsection (c)(ii) of this Section shall be payable in
advance on the date of the issuance of the Letter of Credit for the term of such
Letter of Credit. Interest shall accrue on any unpaid fee at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.


Section 2.16 Computation of Interest and Fees.

        To the extent permitted by applicable law, all computations of fees and
interest under this Agreement payable in respect of any period shall be made by
the Administrative Agent on the basis of a 360-day year, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such fees or interest are payable; provided,
however, that computations regarding interest accruing with reference to the
Base Rate shall be made on the basis of a 365-day (or 366-day, as applicable)
year and the actual number of days (including the first day but excluding the
last day) occurring in the period for which interest is payable. Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be presumed
correct for all purposes.

Section 2.17 Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Borrowing,

  (i) the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or


  (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,


the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.

Section 2.18 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.19 Increased Costs.

(a) If any Change in Law shall:


  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or


  (ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;


  and the result of the foregoing is to increase the actual cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the actual cost to such Lender or the Issuing Bank of participating in
or issuing any Letter of Credit or to reduce the amount received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount), then the Borrower shall promptly pay, upon written notice
from and demand by such Lender on the Borrower (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender, within five Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.


(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.


(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be presumed correct, absent manifest
error. The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within 10 days after receipt thereof.


(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.


Section 2.20 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.20 submitted to the Borrower by any Lender shall be presumed correct,
absent manifest error.

Section 2.21 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto as a result of
the Borrower’s failure to comply with this Section 2.21(c) in a timely manner,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be presumed correct absent manifest
error.


(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Without limiting the generality of the
foregoing, each Foreign Lender agrees that it will deliver to the Administrative
Agent and the Borrower (or in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two (2) duly
completed copies of Internal Revenue Service Form 1001 or 4224, or any successor
form thereto, as the case may be, certifying in each case that such Foreign
Lender is entitled to receive payments made by the Borrower hereunder and under
the Notes payable to it, without deduction or withholding of any United States
federal income taxes and (ii) a duly completed Internal Revenue Service Form W-8
or W-9, or any successor form thereto, as the case may be, to establish an
exemption from United State backup withholding tax. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender. Each such Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose).


Section 2.22 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.19, 2.20 or 2.21, or otherwise) prior to
12:00 noon, on the Business Day when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(b) or (c), 2.24(c) or (d), 2.8, 2.22(d) or 10.3(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


Section 2.23 Mitigation of Obligations. If any Lender requests compensation
under Section 2.19, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.24 Letters of Credit.

  (a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.24(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire no later than five (5) Business Days prior to the
Commitment Termination Date; (ii) each Letter of Credit shall be in a stated
amount of at least $50,000; and (iii) the Borrower may not request any Letter of
Credit, if, after giving effect to such issuance (A) the aggregate LC Exposure
would exceed the LC Commitment or (B) the aggregate LC Exposure plus the
aggregate outstanding Revolving Loans and Swingline Exposure, of all Lenders,
would exceed the Aggregate Revolving Commitments. Upon the issuance of each
Letter of Credit each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation. As of the Closing Date, each of the Existing Letters of Credit
shall be deemed issued under this Section and shall thereafter be referred to as
Letters of Credit, subject to the terms hereof.


  (b) To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit , the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
(which approval shall not be unreasonably withheld) and that the Borrower shall
have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Issuing Bank shall
reasonably require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.


  (c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.24(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.


  (d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Revolving Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Revolving Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.8. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.


  (e) If for any reason a Revolving Base Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.


  (f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) of this Section 2.24 on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the Default Rate.


  (g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided, that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, with demand or notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.


  (h) Intentionally Omitted.


  (i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:


  (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;


  (ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;


  (iii) Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, if such documents on their face
appear to be in order;


  (iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;


  (v) Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or


  (vi) The existence of a Default or an Event of Default.


  Neither the Administrative Agent, the Issuing Bank, the Lenders nor any
Related Party of any of the foregoing shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to above), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof. The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(j) Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.


Section 2.25 Increase of Revolving Commitments; Additional Lenders

(a) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may, from time to time, upon prior notice to the Administrative
Agent (which shall promptly notify each Lender following its receipt thereof),
propose to increase the Aggregate Revolving Commitments up to an amount that
would not exceed $300,000,000 (the amount of any such increase, the “Additional
Commitment Amount”). Each Lender shall have the right for a period of 15 days
following receipt of such notice to elect, by written notice to the Borrower and
the Administrative Agent, to increase its Revolving Commitment by a principal
amount equal to its Pro Rata Share of the Additional Commitment Amount. No
Lender shall have any obligation to increase its Revolving Commitment and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender. Any Lender which does not
respond within such 15 day period shall be deemed to have advised the
Administrative Agent and the Borrower that it has elected not to increase its
Revolving Commitment.


(b) If one or more Lenders shall elect not to increase its Revolving Commitment
pursuant to subsection (a) of this Section (each a “Non-Consenting Lender”), the
Administrative Agent shall, promptly after the end of such 15-day period or
promptly after the date the Administrative Agent shall have received all written
responses from the Lenders, whichever shall occur first, notify all other
Lenders (the “Consenting Lenders”) of the amount of the Additional Commitment
Amount that remains unsubscribed (the “Unsubscribed Amount”). Each such
Consenting Lender shall have the right for a period of 10 days following receipt
of such notice to elect by written notice to the Borrower and the Administrative
Agent, to increase its Revolving Commitment by a principal amount up to the
remaining Unsubscribed Amount. The sum of the increases in the Revolving
Commitments of the Consenting Banks pursuant to subsections (a) and (b) of this
Section shall not in the aggregate exceed the Additional Commitment Amount;
provided, however, that if accepted by the Borrower, and subject to the right of
any Consenting Bank to promptly revoke its prior election to increase its
Revolving Commitment for all or a portion of the Unsubscribed Amount in such
event, such increases in the Commitments of the Consenting Lenders may exceed
the Unsubscribed Amount (but shall in no event cause the total Aggregate
Revolving Commitments in effect to exceed $300,000,000). If the sum of the
additional increases in the Revolving Commitments of the Consenting Lenders
pursuant to this subsection (b) exceeds the Unsubscribed Amount, or any greater
amount accepted by the Borrower as provided in the immediately preceding
sentence, then the additional increases in Revolving Commitments pursuant to
this subsection (b) shall be reduced as determined by the Administrative Agent,
in its discretion, such that amount of the Consenting Lenders’ Commitments
increased pursuant to this subsection (b) shall not exceed the Unsubscribed
Amount or such greater amount, as applicable.


(c) If the Consenting Lenders shall not increase their Revolving Commitments
pursuant to subsection (a) and (b) of this Section in an amount equal to the
Additional Commitment Amount, then not later than 20 days after the expiration
of the period set forth in subsection (b) of this Section, the Borrower may
designate in writing to the Administrative Agent, other financial institutions
which at the time agree to become parties to this Agreement (each an “Additional
Lender”); provided, however, that any new financial institution must be
reasonably acceptable to the Administrative Agent. The sum of the increases in
the Revolving Commitments of the Consenting Lenders pursuant to subsections (a)
and (b), plus the Commitments of the Additional Lenders pursuant to this
subsection (c), shall not in the aggregate exceed the Additional Commitment
Amount.


(d) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance satisfactory to the Administrative
Agent signed by the Borrower, by each Additional Lender and by each Consenting
Lender, (without the consent or approval of any Non-Consenting Lenders) setting
forth the new Revolving Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with such evidence of
appropriate authorization on the part of the Borrower with respect to the
increase in the Revolving Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.


(e) Upon the acceptance of any such agreements and documentation by the
Administrative Agent, the total Revolving Commitments shall automatically be
increased by the amount of the Revolving Commitments added through such
agreements and this Agreement shall automatically be deemed amended to reflect
the Revolving Commitments of all Lenders after giving effect to such additional
Revolving Commitments and Additional Lenders, as applicable.


(f) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section that is not shared by all Lenders in accordance with
their Pro Rata shares immediately prior to such increase, and effective upon
such increase, the amount of the participations held by the Lenders (including
any Additional Lenders) in the Revolving Credit Exposure shall be adjusted such
that, after giving effect to such adjustments, each Lender (including each
Additional Lender) shall hold participations in each such Revolving Credit
Exposure in the proportion of its respective Revolving Commitment bears to the
aggregate Revolving Commitments after giving effect to such increase.



ARTICLE III


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

  (a) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Lead Arranger.


  (b) The Administrative Agent (or its counsel) shall have received the
following:


  (i) a counterpart of this Agreement signed by or on behalf of each party
thereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic mail transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement;


  (ii) duly executed Notes payable to each Lender;


  (iii) duly executed Subsidiary Guarantee Agreements and Indemnity and
Contribution Agreements;


  (iv) duly executed Security Documents, all lien searches and evidence of
perfection of the liens evidenced by the Security Documents;


  (v) a certificate of an authorized officer of each Loan Party, attaching and
certifying copies of its bylaws and of the resolutions of its board of
directors, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;


  (vi) certified copies of the articles of incorporation or other organizational
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation;


  (vii) a favorable written opinion of Bass, Berry & Sims PLC, counsel to the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;


  (viii) a certificate, dated the Closing Date and signed by a Responsible
Officer, confirming compliance with the conditions set forth in paragraphs (a),
(b) and (c) of Section 3.2;


  (ix) insurance certificates evidencing the existing insurance coverage of
Borrower and its Subsidiaries;


  (x) duly executed Notices of Borrowing, if applicable; and


  (xi) a duly executed funds disbursement agreement.


Section 3.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and


(b) all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, in each case before and after giving effect thereto,
except for (i) representations and warranties effective as of a specified date,
which shall remain true and correct as of such specified date, and (ii) changes
in facts and circumstances that are not prohibited by the terms of this
Agreement;


(c) since the date of the most recent financial statements of the Borrower
described in Section 5.1(a), there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect; and


(d) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.


        Each Borrowing and each issuance, amendment, extension or renewal of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and shall be in form and substance
satisfactory in all respects to the Administrative Agent.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:

Section 4.1 Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation or
limited liability company, as applicable, under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational action. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect or where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its material assets or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries and (d) will not result in the creation or imposition of any
Lien on any material asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents.

Section 4.4 Financial Statements. The Borrower has furnished to each Lender (i)
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of August 31, 2004 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal year then ended prepared by
Ernst & Young, LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of May 31, 2005, and the related unaudited
consolidated statements of income and cash flows for the fiscal quarter and
year-to-date period then ending, certified by a Responsible Officer. Such
financial statements fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since August 31, 2004, there have
been no changes with respect to the Borrower and its Subsidiaries which have had
or could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

Section 4.5 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 4.5(a), no litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities is pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.


(b) Except for any matters that would not constitute a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.


Section 4.6 Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7 Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended or (c) otherwise subject to any other
regulatory scheme limiting its ability to incur debt.

Section 4.8 Taxes. The Borrower and its Subsidiaries have timely filed or caused
to be filed (or have obtained permitted extensions for) all Federal income tax
returns and, to the knowledge of Borrower, have filed or caused to be filed (or
have obtained permitted extensions for) all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.

Section 4.9 Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used for “purchasing” or “carrying” any “margin stock”
within the respective meanings of each of such terms under Regulation U as now
and from time to time hereafter in effect (except in a manner that is permitted
by Regulation U) or for any purpose that violates the provisions of Regulation
T, U or X promulgated by the Board of Governors of the Federal Reserve System.

Section 4.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans.

Section 4.11 Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business.


(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all material patents, trademarks, service marks,
tradenames, copyrights and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe on
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not have a Material Adverse Effect.


Section 4.12 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum (with respect to information contained therein concerning the
Borrower and its Subsidiaries) nor any of the reports (including without
limitation all reports that the Borrower is required to file with the Securities
and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 4.13 Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority, which individually or in the aggregate would result in a Material
Adverse Effect. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 4.14 Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation of, and the type
of, each Subsidiary and each Restricted Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Closing Date.


ARTICLE V


AFFIRMATIVE COVENANTS

        The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of and interest on any Loan or any fee or
any LC Disbursement remains unpaid or any Letter of Credit remains outstanding:

Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Borrower, a copy of the annual audited report for such fiscal
year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and reported on by Ernst
& Young, LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such fiscal year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;


(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous fiscal year, all certified by a
Responsible Officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;


(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with Article VI and (iii) stating whether
any change in GAAP or the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 4.4 and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;


(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and


(e) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.


Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;


(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and


(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


        Each notice delivered under this Section shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

Section 5.3 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
(to the extent a failure to do so would have a Material Adverse Effect) and will
continue to engage in substantially the same business as presently conducted or
such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any merger, consolidation, conversion,
liquidation or dissolution permitted under Section 7.3.

Section 5.4 Compliance with Laws, Etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and requirements
of any Governmental Authority applicable to its properties, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.5 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all material dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.

Section 5.7 Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender to visit and inspect its properties, to examine its books and records
and to make copies and take extracts therefrom, and to discuss its affairs,
finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower.

Section 5.8 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, except for
ordinary wear and tear, if the failure to do so, either individually or it the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations.

Section 5.9 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Loans to refinance the outstanding Indebtedness evidenced by the
Prior Facility, to finance working capital needs to finance acquisitions
permitted by the terms hereof, to finance the repurchase of Borrower’s common
stock in accordance with the terms hereof, to finance capital expenditures and
for other general corporate purposes of the Borrower and its Subsidiaries. The
Borrower will use Letters of Credit for general corporate purposes of the
Borrower and its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.

Section 5.10 Additional Subsidiaries. If any additional Domestic Subsidiary is
acquired or formed after the Closing Date, the Borrower will, within ten (10)
business days after such Domestic Subsidiary is acquired or formed, notify the
Administrative Agent and the Lenders thereof and will cause such Domestic
Subsidiary to become a Subsidiary Loan Party by executing agreements in the form
of Annex I to Exhibit E and Annex I to Exhibit F in form and substance
satisfactory to the Administrative Agent and the Required Lenders and will cause
such Domestic Subsidiary to deliver simultaneously therewith similar documents
applicable to such Domestic Subsidiary required under Section 3.1 as reasonably
requested by the Administrative Agent. If a Restricted Subsidiary actively
engages in business or acquires assets in excess of $250,000 after the Closing
Date, the Borrower will, within ten (10) business days after such Restricted
Subsidiary engaged in business or has such assets, notify the Administrative
Agent and the Lenders thereof and promptly thereafter (but in no event more than
15 days after such notice) will cause such Restricted Subsidiary to become a
Subsidiary Loan Party by executing agreements in the form of Annex I to Exhibit
E and Annex I to Exhibit F in form and substance satisfactory to the
Administrative Agent will cause such Restricted Subsidiary to deliver
simultaneously therewith similar documents applicable to a Subsidiary required
under Section 3.1 as reasonably requested by the Administrative Agent. Such
Restricted Subsidiary shall thereafter become a Subsidiary Loan Party for all
purposes hereunder.

Section 5.11 Additional Assets. Within ten (10) days after receipt of written
notice from the Administrative Agent, the Borrower and any Subsidiary Loan Party
shall execute such security agreements, collateral assignments, deeds of trust,
mortgages, pledge agreements, or similar agreements, and take all such necessary
steps (including filings and recordings with appropriate governmental offices),
all at the Borrower’s expense, as reasonably requested by the Administrative
Agent, to obtain on behalf of the Lenders a Lien against any presently existing
or hereafter acquired material asset of the Borrower and each Subsidiary Loan
Party.


ARTICLE VI


FINANCIAL COVENANTS

        The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of or interest on or any Loan remains
unpaid or any fee or any LC Disbursement remains unpaid or any Letter of Credit
remains outstanding:

Section 6.1 Ratio of Consolidated Total Funded Debt to Consolidated EBITDA. The
Borrower and its Subsidiaries will maintain as of the end of each fiscal quarter
of the Borrower a ratio of Consolidated Total Funded Debt to Consolidated EBITDA
of not greater than 2.75 to 1.0. Borrower’s compliance with this ratio shall be
measured at the end of each fiscal quarter of Borrower, and calculated for such
quarter and the three preceding fiscal quarters taken as a whole.

Section 6.2 Fixed Charge Coverage Ratio. The Borrower will have as of the end of
each fiscal quarter of the Borrower, a Fixed Charge Coverage Ratio of at least
1.50 to 1.0. Borrower’s compliance with this ratio shall be measured at the end
of each fiscal quarter of Borrower, and calculated for such quarter and the
three preceding fiscal quarters taken as a whole.

Section 6.3 Consolidated Net Worth. The Borrower will not permit its
Consolidated Net Worth at any time to be less than an amount equal to
$163,897,000, plus 75% of positive Consolidated Net Income on a cumulative basis
for all fiscal quarters of the Borrower commencing with the fiscal quarter
ending on August 31, 2005; provided, that if Consolidated Net Income is negative
in any fiscal quarter the amount added for such fiscal quarter shall be zero and
such negative Consolidated Net Income shall not reduce the amount of
Consolidated Net Income added from any previous fiscal quarter. The amount of
Consolidated Net Worth set forth above shall be increased by 100% of the amount
by which the Borrower’s “total stockholders’ equity” is increased as a result of
any Net Cash Proceeds of any public or private equity offering of equity
securities by the Borrower after the Closing Date. Promptly upon the completion
of such offering, the Borrower shall notify the Administrative Agent in writing
of the amount of such increase in “total stockholders’ equity”.


ARTICLE VII


NEGATIVE COVENANTS

        The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of or interest on any Loan remains unpaid
or any fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

Section 7.1 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness created pursuant to the Loan Documents;


(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;


(c) Indebtedness of the Borrower owing to any Domestic Subsidiary and of any
Domestic Subsidiary owing to the Borrower or any other Domestic Subsidiary;
provided, that any such Indebtedness that is owed by a Subsidiary that is not a
Subsidiary Loan Party shall be subject to Section 7.4;


(d) Indebtedness in respect of obligations under Hedging Agreements permitted by
Section 7.10;


(e) other unsecured Indebtedness of Loan Parties in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding;


(f) Capital Lease Obligations and secured purchase money indebtedness of Loan
Parties not in excess of $25,000,000 in the aggregate at any time;


(g)

Indebtedness (secured or unsecured) of Foreign Subsidiaries in an aggregate
principal amount not to exceed the equivalent of $10,000,000 at any time
outstanding, provided, however, that no change in currency exchange rates
subsequent to an incurrence of Indebtedness permitted by this provision shall
result in a violation of this provision;


(h)

Indebtedness consisting of any Guarantee by the Borrower or any Subsidiary of
the Indebtedness of a Foreign Subsidiary allowable under subsection (g) of this
Section;


(i)

Indebtedness of a Foreign Subsidiary to the Borrower or a Domestic Subsidiary;
and


(j)

Permitted Subordinated Debt.


Section 7.2 Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
their respective assets or property now owned or hereafter acquired or, except:

(a) Liens created in favor of the Administrative Agent for the benefit of the
Lenders pursuant to the Loan Documents;


(b) Permitted Encumbrances;


(c) a Lien securing a Hedging Agreement in favor of a current Lender, entered
into in connection with interest rate risks with respect to this Agreement,
which ranks pari passu with the Security Documents;


(d) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;


(e) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of such fixed or capital assets or to secure
Indebtedness allowable under Section 7.1 incurred solely for the purpose of
financing the acquisition of such fixed or capital assets (including Liens
securing any Capital Lease Obligations); provided, that (i) such Lien secures
Indebtedness permitted by Section 7.1(f), (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition thereof; (iii) such Lien
does not extend to any other asset; and (iv) the Indebtedness secured thereby
does not exceed the cost of acquiring such fixed or capital assets;


(f) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;


(g)

any Lien on the assets of a Foreign Subsidiary securing Indebtedness of a
Foreign Subsidiary allowable under Section 7.1(g); and


(h)

extensions, renewals, or replacements of any Lien referred to in paragraphs (a)
through (g) of this Section; provided, that the principal amount of
theIndebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.


Section 7.3 Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person or if the
surviving Person is a Domestic Subsidiary thereafter and complies with Section
5.10, (ii) any Subsidiary may merge into another Subsidiary; provided, that a
Domestic Subsidiary may not merge into a Foreign Subsidiary; and provided that
if any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan
Party shall be the surviving Person, (iii) a Foreign Subsidiary may merge into
another Foreign Subsidiary, (iv) any Subsidiary may be converted into a limited
liability company if it complies with the provisions of Section 5.10, to the
extent applicable, (v) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party and (vi) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless the corresponding Investment (as
defined in Section 7.4), if any, is also permitted by Section 7.4.


(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.


Section 7.4 Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Domestic Subsidiaries);


(b) Permitted Investments;


(c) Guarantees constituting Indebtedness permitted by Section 7.1;


(d) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;


(e) Investments made by the Borrower in or to any Domestic Subsidiary and by any
Domestic Subsidiary in or to the Borrower or another Domestic Subsidiary;
provided, however, no Investments in a Restricted Subsidiary shall exceed
$250,000 in the aggregate unless such Restricted Subsidiary complies with
Section 5.10.


(f) Investments by Foreign Subsidiaries which are held or made outside the
United States of the same or similar quality as Permitted Investments and
Investments by a Foreign Subsidiary in another Foreign Subsidiary;


(g) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding;


(h) Hedging Agreements permitted by Section 7.10;


(i) Investments described in Sections 7.1(c) and 7.5(b) hereof; and


(j) Investments consisting of the Acquisition of assets of or equity interests
in third parties provided (i) such Acquisition is in the same line of business
or supports the primary business activities of Borrower and its Subsidiaries or
is a business reasonably related to the business that Borrower or its
Subsidiaries were engaged in on the Closing Date; (ii) the Acquisition would not
cause the ratio of Consolidated Total Debt to Consolidated EBITDA (calculated on
a Pro Forma Basis taking into account such Acquisition) to be less than 2.50 to
1.0; (iii) no Default or Event of Default exists or would exist taking into
account such Acquisition; and (iv) if the consideration for the Acquisition
exceeds $25,000,000, the Administrative Agent has received prior to such
Acquisition of a Pro Forma Compliance Certificate demonstrating compliance with
clause (ii) of this subsection (j).


Notwithstanding any provisions in this Section to the contrary, the Borrower
will not, and will not permit its Subsidiaries to, make Investments in a
Restricted Subsidiary after the date of this Agreement.

Section 7.5 Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any options, warrants, or other rights to purchase such common stock or such
Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for (i) dividends payable by the Borrower solely in shares of
any class of its common stock, (ii) Restricted Payments made by any Subsidiary
ratably to the Borrower, any other Subsidiaries of the Borrower and any other
minority shareholders of a Subsidiary of Borrower, and (iii) redemptions and
other purchases of the common stock of the Borrower for cash; provided, that (a)
no Default or Event of Default has occurred and is continuing at the time such
dividend is paid or such redemption or purchase is made, and (b) no more than
$50,000,000 in the aggregate is paid for redemption or purchase of the
Borrower’s stock during the term hereof. Notwithstanding any provisions in this
Section to the contrary, the Borrower will not, and will not permit its
Subsidiaries to, make a Restricted Payment to a Restricted Subsidiary and the
Borrower will not, and will not permit its Domestic Subsidiaries to, make a
Restricted Payment to a Foreign Subsidiary except as an Investment permitted
under Section 7.4 (g).

Section 7.6 Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than the Borrower or a Domestic
Subsidiary, except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;


(b) the sale of inventory and Permitted Investments in the ordinary course of
business;


(c) the sale or other disposition of assets in a transaction permitted under
Section 7.3(a); and


(d) other sales or Dispositions of assets with a fair market value that does not
exceed in the aggregate $5,000,000 in any four fiscal quarter period.


Section 7.7 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliates, and which are not prohibited by Section 7.4 and (c) any
Restricted Payment permitted by Section 7.5.

Section 7.8 Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in real property or equipment leases restricting the
assignment thereof.

Section 7.9 Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

Section 7.10 Hedging Agreements. The Borrower will not, and will not permit any
of its Domestic Subsidiaries to, enter into any Hedging Agreement other than a
Hedging Agreement entered into by such Person for the purpose of mitigating
existing or anticipated risks of such Person associated with liabilities,
obligations, commitments, investments, assets or property of such Person
(including changes in the value of foreign currencies held by such Person), and
not for purposes of speculation.

Section 7.11 Status of Incorporation and Formation. The Borrower will not permit
any Subsidiary Loan Party to change its state of incorporation or formation.

Section 7.12 Accounting Changes. Subject to Section 1.3, the Borrower will not,
and will not permit any Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary, except to change the fiscal
year of a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.13 Permitted Subordinated Debt.

(a) The Borrower will not, and will not permit any of its Subsidiaries to (i)
prepay, redeem, repurchase or otherwise acquire for value any Permitted
Subordinated Debt, or (ii) make any principal, interest or other payments on any
Permitted Subordinated Debt that is not expressly permitted by the subordination
provisions of the Subordinated Debt Documents.


(b) The Borrower will not, and will not permit any of its Subsidiaries to, agree
to or permit any amendment, modification or waiver of any provision of any
Subordinated Debt Document if the effect of such amendment, modification or
waiver is to (i) increase the interest rate on such Permitted Subordinated Debt
or change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof in a manner adverse to the Administrative Agent or the Lenders; (iii)
alter the covenants and events of default in a manner that would make such
provisions more onerous or restrictive to the Borrower or any such Subsidiary;
or (iv) otherwise increase the obligations of the Borrower or any Subsidiary in
respect of such Permitted Subordinated Debt or confer additional rights upon the
holders thereof which individually or in the aggregate would be materially
adverse to the Borrower or any of its Subsidiaries or to the Administrative
Agent or the Lenders.



ARTICLE VIII


EVENTS OF DEFAULT

Section 8.1 Events of Default. If any of the following events (each an "Event of
Default") shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement on the date such
payment became due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three days; or


(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or


(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.2, Section 5.3 (with respect to the Borrower’s existence)
or Articles VI or VII; or


(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above), and such failure shall remain unremedied for 30 days after the
earlier of (i) any Responsible Officer of the Borrower becomes aware of such
failure, or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or


(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable; or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or


(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or


(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts generally as they
become due; or


(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $2,500,000; or


(k) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or


(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(m) a Change in Control shall occur or exist; or


(n) any provision of any Subsidiary Guarantee Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guarantee Agreement; or


(o) an Event of Default shall occur under any other agreements evidencing
Indebtedness owed to any of the Lenders or under any Hedging Agreement executed
with any of the Lenders (taking into account any applicable notice and cure or
grace period provisions thereof);


then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise all remedies contained in any other Loan Document; and if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


ARTICLE IX


THE ADMINISTRATIVE AGENT

Section 9.1 Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions set forth in this
Article shall apply to any such sub-agent and the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
the term “Administrative Agent” as used in this Article IX included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.


Section 9.2 Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or any Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. In the event the Administrative Agent
shall have actual knowledge of a Default or Event of Default as set forth in
this Section, it shall give reasonable notice thereof to the Lenders.

Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.


(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.



ARTICLE X


MISCELLANEOUS

Section 10.1 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


To the Borrower: American Healthways, Inc.
3841 Green Hills Village Drive
Nashville, Tennessee 37215
Attention: Alfred Lumsdaine, Senior Vice President, Chief Accounting Officer and
Controller
Facsimile Number: (615) 665-7715

To the Administrative Agent: SunTrust Capital Markets, Inc.
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services
Facsimile Number: (404) 724-3879

With a copy to: SunTrust Bank
201 Fourth Avenue North
P.O. Box 305110
Mail Code: TN Nashville 1907
Nashville, Tennessee 37230-5110
Attention: Bill Priester, Director
Facsimile Number: (615) 748-5117

To the Issuing Bank: SunTrust Bank
25 Park Place, N.E.
Mail Code: 3706
Atlanta, Georgia 30303
Attention: Jon Conley
Facsimile Number: (404) 588-8129

To the Swingline Lender: SunTrust Capital Markets, Inc.
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services
Facsimile Number: (404) 724-3879

To any other Lender: the address set forth in the Administrative
Questionnaire


  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.


Section 10.2 Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.


(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligations without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person.


Section 10.3 Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel and the allocated cost of inside counsel)
incurred by the Administrative Agent, the Issuing Bank or any Lender (provided
that the Borrower shall not be obligated to pay fees and expenses for more than
one counsel, other than special local counsel, for the Lenders) in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
reasonably incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any Loan
or Letter of Credit or any actual or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned by the Borrower or any Subsidiary or any Environmental Liability related
in any way to the Borrower or any Subsidiary or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that the Borrower shall not be
obligated to indemnify any Indemnitee for any of the foregoing arising out of
such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and nonappealable judgment.


(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.


(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.


(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.


(f) All amounts due under this Section shall be payable promptly after written
demand therefor.


Section 10.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).


(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the Loans and LC Exposure at
the time owing to it); provided, that (i) except in the case of an assignment to
a Lender or an Affiliate of a Lender, each of the Borrower and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its LC Exposure or
Swingline Exposure, the Issuing Bank or the Swingline Lender, as applicable)
must give their prior written consent (which consent shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire amount of the assigning
Lender’s Commitment hereunder or an assignment while an Event of Default has
occurred and is continuing, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 (unless the Borrower and the
Administrative Agent shall otherwise consent), (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, (iv) the assigning Lender and the assignee shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee payable by the assigning Lender or the assignee
(as determined between such Persons) in an amount equal to $1,000 and (v) such
assignee, if it is not a Lender, shall deliver a duly completed Administrative
Questionnaire to the Administrative Agent; provided, that any consent of the
Borrower otherwise required hereunder shall not be required if an Event of
Default has occurred and is continuing. Upon the execution and delivery of the
Assignment and Acceptance and payment by such assignee to the assigning Lender
of an amount equal to the purchase price agreed between such Persons, such
assignee shall become a party to this Agreement and any other Loan Documents to
which such assigning Lender is a party and, to the extent of such interest
assigned by such Assignment and Acceptance, shall have the rights and
obligations of a Lender under this Agreement, and the assigning Lender shall be
released from its obligations hereunder to a corresponding extent (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19 and 2.20 and 10.3. Upon the consummation of any such assignment hereunder,
the assigning Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements to have new Notes issued if so requested by either or
both the assigning Lender or the assignee. Any assignment or other transfer by a
Lender that does not fully comply with the terms of this clause (b) shall be
treated for purposes of this Agreement as a sale of a participation pursuant to
clause (c) below.


(c) Any Lender may at any time, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, the Loans owing to it and its LC
Exposure); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of its obligations hereunder, and
(iii) the Borrower, the Administrative Agent, the Swingline Lender, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement between such Lender and
the Participant with respect to such participation shall provide that such
Lender shall retain the sole right and responsibility to enforce this Agreement
and the other Loan Documents and the sole right to approve any amendment,
modification, consent or waiver regarding this Agreement and the other Loan
Documents; provided, that such participation agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification, consent or waiver regarding this Agreement described in the first
proviso of Section 10.2(b) that affects the Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19
and 2.20 to the same extent as if it were a Lender hereunder and had acquired
its interest by assignment pursuant to paragraph (b); provided, that no
Participant shall be entitled to receive any greater payment under Section 2.18,
2.19 or 2.20 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant unless the sale of such
participation is made with the Borrower’s prior written consent. To the extent
permitted by law, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.21 as though it were a Lender, provided, that such
Participant agrees to share with the Lenders the proceeds thereof in accordance
with Section 2.21 as fully as if it were a Lender hereunder, further provided
that no Participant shall be entitled to receive any greater payment under
Section 2.21 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant unless the sale of such
participation is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.20 unless the Borrower is notified of such participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.20(e) as though it were a Lender hereunder.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its Notes (if any) to secure
its obligations to a Federal Reserve Bank without complying with this Section;
provided, that no such pledge or assignment shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided, that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of any Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if such
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPV shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State. Notwithstanding anything to the contrary
in this Section 10.4, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPV. As this
Section 10.4(e) applies to any particular SPV, this Section may not be amended
without the written consent of such SPV.


Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Tennessee.


(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Middle District of Tennessee, and of any state court in Davidson
County, Tennessee and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Tennessee state court
or, to the extent permitted by applicable law, such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.


(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.


Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender and the Issuing Bank shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

Section 10.8 Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.

Section 10.9 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.19, 2.20, 2.21, 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein and in the certificates, reports, notices and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

Section 10.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority having
jurisdiction, (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a nonconfidential basis from a source
other than the Borrower, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, and (ix) subject to provisions substantially
similar to this Section 10.11, to any actual or prospective assignee or
Participant, or (vi) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

Section 10.12 Interest and Loan Charges Not to Exceed Maximum Amounts Allowed by
Law. Anything in this Agreement, the Notes, the Security Documents or any of the
other Loan Documents to the contrary notwithstanding, in no event whatsoever,
whether by reason of advancement of proceeds of the Loans, acceleration of the
maturity of the unpaid balance of the Loans or otherwise, shall the interest and
loan charges agreed to be paid to any Lender for the use of the money advanced
or to be advanced hereunder exceed the maximum amounts collectible under
applicable laws in effect from time to time. It is understood and agreed by the
parties that, if for any reason whatsoever the interest or loan charges paid or
contracted to be paid by Borrower in respect of the Loans shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by any Lender that exceed such
maximum amounts shall be applied to the reduction of the principal balance of
the Loans and/or refunded to Borrower so that at no time shall the interest or
loan charges paid or payable in respect of the Loans exceed the maximum amounts
permitted from time to time by applicable law.

Section 10.13 U.S. Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318: IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW
ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
When the Borrower opens an account, Administrative Agent, or Issuing Bank will
ask for Borrower’s name, taxpayer identification number, address, and other
information that will allow the identification of the Borrower. The
Administrative Agent, a Lender or the Issuing Bank may also require Borrower’s
legal organizational documents or other identifying documents.

Section 10.14 Prior Facility. Effective upon satisfaction of the conditions set
forth in Section 3.1, this Agreement amends, restates, supersedes and replaces
the Prior Facility in its entirety.

(remainder of page left intentionally blank)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

AMERICAN HEALTHWAYS, INC.


By: ______________________________
Name: ____________________________
Title: _____________________________


SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender


By: _______________________________
Name: William D. Priester
Title: Director

Revolving Commitment:     $40,000,000

Swingline Commitment:     $10,000,000



NATIONAL CITY BANK OF KENTUCKY


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $35,000,000



US BANK, N.A.


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $35,000,000



REGIONS BANK


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $35,000,000



BANK OF AMERICA, N.A.


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $30,000,000



FIFTH THIRD BANK, N.A.


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $25,000,000



PNC BANK NATIONAL ASSOCIATION


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $20,000,000



FIRST TENNESSEE BANK NATIONAL ASSOCIATION


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $20,000,000



THE BANK OF NASHVILLE


By: ______________________________
Name: ____________________________
Title: _____________________________


Revolving Commitment:     $10,000,000




EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

$________________

Nashville, Tennessee
September ___, 2005

        FOR VALUE RECEIVED, the undersigned, AMERICAN HEALTHWAYS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to
_______________________ (the “Lender”) or its registered assigns, at the office
of SunTrust Bank (“SunTrust”) at 201 Fourth Avenue North, Nashville, Tennessee
37219, on the Commitment Termination Date (as defined in the Second Amended and
Restated Revolving Credit Loan Agreement dated as of September ___, 2005 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and SunTrust Bank, as administrative agent for the lenders, the lesser
of the principal sum of _____________ Million and 00/100 ($________________), or
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.

        The Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at a rate or rates provided in the Credit Agreement.

        All borrowings evidenced by this Revolving Credit Note and all payments
and prepayments of the principal hereof and the date thereof shall be endorsed
by the holder hereof on the schedule attached hereto and made a part hereof or
on a continuation thereof which shall be attached hereto and made a part hereof,
or otherwise recorded by such holder in its internal records; provided that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

        Anything in this Note or in any of the other Loan Documents to the
contrary notwithstanding, in no event whatsoever, whether by reason of
advancement of proceeds hereunder, acceleration of the maturity of the unpaid
balance hereunder or otherwise, shall the interest and loan charges agreed to be
paid to the Lender for the use of the money advanced or to be advanced hereunder
exceed the maximum amounts collectible under applicable laws in effect from time
to time. It is understood and agreed by the parties that, if for any reason
whatsoever the interest or loan charges paid or contracted to be paid by
Borrower in respect of the indebtedness evidenced by this Note shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by the Lender that exceed such
maximum amounts shall be applied to the reduction of the principal balance
hereunder and/or refunded to Borrower so that at no time shall the interest or
loan charges paid or payable in respect of the indebtedness evidenced herein
exceed the maximum amounts permitted from time to time by applicable law.

        This Revolving Credit Note is issued in connection with, and is entitled
to the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. THIS REVOLVING
CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TENNESSEE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

AMERICAN HEALTHWAYS, INC.


By: ______________________________

Title: _____________________________

--------------------------------------------------------------------------------



        LOANS AND PAYMENTS

--------------------------------------------------------------------------------

    Date   Amount and
Type of Loan   Payments of
Principal   Unpaid
Principal
Balance of
Note   Name of Person
Making
Notation                                  
                                                                               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF SWINGLINE NOTE

        $10,000,000.00

        Nashville, Tennessee
September ____, 2005

        FOR VALUE RECEIVED, the undersigned, AMERICAN HEALTHWAYS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK
(the “Swingline Lender”) or its registered assigns, at the office of SunTrust
Bank (“SunTrust”) at 201 Fourth Avenue, North, Nashville, Tennessee 37219, on
the Commitment Termination Date (as defined in the Second Amended and Restated
Revolving Credit Loan Agreement dated as of September ___, 2005 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
SunTrust, as administrative agent for the lenders, the lesser of the principal
sum of Ten Million and No/100 Dollars ($10,000,000.00) or the aggregate unpaid
principal amount of all Swingline Loans made by the Swingline Lender to the
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in immediately available funds, and to pay interest from the date
hereof on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Swingline Lender.

        The Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at a rate or rates provided in the Credit Agreement.

        All borrowings evidenced by this Swingline Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.

        Anything in this Note or in any of the other Loan Documents to the
contrary notwithstanding, in no event whatsoever, whether by reason of
advancement of proceeds hereunder, acceleration of the maturity of the unpaid
balance hereunder or otherwise, shall the interest and loan charges agreed to be
paid to the Swingline Lender for the use of the money advanced or to be advanced
hereunder exceed the maximum amounts collectible under applicable laws in effect
from time to time. It is understood and agreed by the parties that, if for any
reason whatsoever the interest or loan charges paid or contracted to be paid by
Borrower in respect of the indebtedness evidenced by this Note shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by the Swingline Lender that exceed
such maximum amounts shall be applied to the reduction of the principal balance
hereunder and/or refunded to Borrower so that at no time shall the interest or
loan charges paid or payable in respect of the indebtedness evidenced herein
exceed the maximum amounts permitted from time to time by applicable law.

        This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified. THIS
SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TENNESSEE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

AMERICAN HEALTHWAYS, INC.


By: ______________________________

Title: _____________________________

--------------------------------------------------------------------------------



        LOANS AND PAYMENTS

--------------------------------------------------------------------------------

    Date   Amount and
Type of Loan   Payments of
Principal   Unpaid
Principal
Balance of
Note   Name of Person
Making
Notation                                  
                                                                               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

        SUBSIDIARY GUARANTEE AGREEMENT dated as of September ____, 2005, among
each of the Subsidiaries listed on Schedule I hereto (each such subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of AMERICAN
HEALTHWAYS, INC., a Delaware corporation (the “Borrower”), and SUNTRUST BANK, a
Georgia banking corporation as administrative agent (the “Administrative Agent”)
for the Lenders (as defined in the Credit Agreement referred to below).

        Reference is made to the Second Amended and Restated Revolving Credit
Loan Agreement dated as of September ____, 2005 (as amended, restated
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and SunTrust Bank, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), and as the issuing bank (in such capacity, the
“Issuing Bank”). Capitalized terms used herein and not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

        The Lenders have agreed to make Loans to the Borrower, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Guarantors is a direct or indirect wholly-owned
Subsidiary of the Borrower and acknowledges that it will derive substantial
benefit from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the Issuing Bank. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned on,
among other things, the execution and delivery by the Guarantors of a Subsidiary
Guarantee Agreement in the form hereof. As consideration therefor and in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit, the Guarantors are willing to execute this Subsidiary Guarantee
Agreement.

        Accordingly, the parties hereto agree as follows:

        SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (a) the due and punctual payment of (i) the principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Administrative Agent
and the Lenders under the Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Loan Parties under or pursuant to the Credit Agreement and
the other Loan Documents, and (c) the due and punctual payment and performance
of all obligations of the Borrower, monetary or otherwise, under each Hedging
Agreement entered into with a counterparty that was a Lender or an Affiliate of
a Lender at the time such Hedging Agreement was entered into (all the monetary
and other obligations referred to in the preceding clauses (a) through (c) being
collectively called the “Obligations”). Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.

        SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be affected by (a) the failure of the Administrative Agent or any
Lender to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower or any other Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any Guarantee or any
other agreement, including with respect to any other Guarantor under this
Agreement, or (c) the failure to perfect any security interest in, or the
release of, any of the security held by or on behalf of the Administrative Agent
or any Lender.

        SECTION 3. Security. Each of the Guarantors authorizes the
Administrative Agent and each of the Lenders to (a) take and hold security for
payment of this Guarantee and the Obligations and exchange, enforce, waive and
release any such security, (b) apply such security and direct the order or
manner of sale thereof as they in their sole discretion may determine and (c)
release or substitute any one or more endorsees, other guarantors of other
obligors.

        SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any of the security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any Lender in favor of the Borrower or any other person.

        SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to the extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of each Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).

        SECTION 6. Defenses of Borrower Waived. To the fullest extent permitted
by applicable law, each Guarantor waives any defense based on or arising out of
any defense of the Borrower or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower, other than the final and indefeasible payment in full in cash of
the Obligations. The Administrative Agent and the Lenders may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other guarantor, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in cash.
Pursuant to applicable law, each Guarantor waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.

        SECTION 7. Agreement to Pay; Subordination. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any Lender has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the Lenders in cash the amount of such unpaid Obligations. Upon
payment by any Guarantor of any sums to the Administrative Agent, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations. In addition, any indebtedness of
the Borrower now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the prior payment in full in cash of the Obligations. If any
amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of the Borrower, such amount shall be held in trust for the
benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

        SECTION 8. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

        SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct as of the date made.

        SECTION 10. Termination. The guarantees made hereunder (a) shall
terminate when all the Obligations have been paid in full in cash and the
Lenders have no further commitment to lend under the Credit Agreement, the LC
Exposure has been reduced to zero and the Issuing Bank has no further obligation
to issue Letters of Credit under the Credit Agreement and (b) shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In connection with the foregoing, the
Administrative Agent shall execute and deliver to such Guarantor or Guarantor’s
designee, at such Guarantor’s expense, any documents or instruments which such
Guarantor shall reasonably request from time to time to evidence such
termination and release.

        SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
capital stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Credit Agreement, such Guarantor
shall be released from its obligations under this Agreement without further
action. This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.

        SECTION 12. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and of the Administrative Agent hereunder and
of the Lenders under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver and consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.

    (b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).

        SECTION 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TENNESSEE.

        SECTION 14. Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.

        SECTION 15. Survival of Agreement; Severability. (a) All covenants,
agreements representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or the other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making by the Lenders of the Loans and the issuance of the Letters
of Credit by the Issuing Bank regardless of any investigation made by any of
them or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any other fee or amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or the LC Exposure does not equal zero and as long as the Commitments
have not been terminated.

    (b)        In the event one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 16. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 11), and
shall become effective as provided in Section 11. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement.

        SECTION 17. Rules of Interpretation. The rules of interpretation
specified in Section 1.3 of the Credit Agreement shall be applicable to this
Agreement.

        SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any Tennessee State court or
Federal court of the United States of America sitting in Nashville, Tennessee,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Tennessee State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against any Guarantor or its properties in the
courts of any jurisdiction.

    (b)        Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any Tennessee State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

    (c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 14. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

        SECTION 20. Additional Guarantors. Pursuant to Section 5.10 of the
Credit Agreement, each Subsidiary Loan Party that is not a Restricted Subsidiary
or a Foreign Subsidiary and that was not in existence on the date of the Credit
Agreement is required to enter into this Agreement as a Guarantor upon becoming
Subsidiary Loan Party. Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of Annex
1, such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

        SECTION 21. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and the Issuing Bank are hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or the Issuing Bank to or for the credit or the account of any Guarantor
against any or all the obligations of such Guarantor now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender or the
Issuing Bank, irrespective of whether or not such Person shall have made any
demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. The rights of each Lender and the Issuing Bank
under this Section 21 are in addition to other rights and remedies (including
other rights of setoff) which such Lender or the Issuing Bank, as the case may
be, may have.

        SECTION 22. Amendment and Restatement. This Agreement amends, restates
and replaces in its entirety that certain Subsidiary Guarantee Agreement dated
as of October 29, 2004 (as previously supplemented, the “Prior Guarantee”) and
is not intended to be a novation of such Prior Guarantee.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

GUARANTORS:

AMERICAN HEALTHWAYS SERVICES, INC.

By: ______________________________
Name: ____________________________
Title: _____________________________

CARESTEPS.COM, INC.

By: ______________________________
Name: ____________________________
Title: _____________________________

STATUSONE HEALTH SYSTEMS, LLC

By: ______________________________
Name: ____________________________
Title: _____________________________

AMERICAN HEALTHWAYS GOVERNMENT SERVICES, INC.

By: ______________________________
Name: ____________________________
Title: _____________________________

POPULATION HEALTH SUPPORT, LLC

By: ______________________________
Name: ____________________________
Title: _____________________________



ACCEPTED BY:

SUNTRUST BANK, as
Administrative Agent

By: ______________________________

Name: William D. Priester

Title: Director

--------------------------------------------------------------------------------